                                                    Case 2:19-cv-02544-JAM-DB Document 140 Filed 08/04/21 Page 1 of 5


                                                1 Nathan G. Kanute (CA Bar No. 300946)
                                                  SNELL & WILMER L.L.P.
                                                2 50 West Liberty Street, Suite 510
                                                  Reno, Nevada 89501
                                                3 Telephone: 775-785-5440
                                                  E-Mail: nkanute@swlaw.com
                                                4
                                                  Attorneys for Plaintiff
                                                5
                                                6                    IN THE UNITED STATES DISTRICT COURT
                                                7                        EASTERN DISTRICT OF CALIFORNIA
                                                8
                                                  SOLARMORE MANAGEMENT                          Case No. 2:19-cv-02544-JAM-DB
                                                9 SERVICES, INC., a California corporation,
                                                                                                STIPULATION FOR EXTENDING
                                               10                 Plaintiff,                    TIME FOR DEFENDANTS TO
                                                                                                RESPOND TO FIRST AMENDED
                                               11 v.                                            COMPLAINT AND ORDER
                                               12 JEFF CARPOFF and PAULETTE                     Complaint Served: Various Dates
                                                  CARPOFF, husband and wife; LAUREN             Response Deadline: August 12, 2021
Snell & Wilmer
             50 W. Liberty Street, Suite 510




                                               13 CARPOFF, an individual; ROBERT V.             New Response Deadline: September 13,
                 Reno, Nevada 89501




                                                  AMATO, an individual; PRISCILLA               2021
                    LAW OFFICES




                                               14 AMATO, an individual; ROBERT
                     775-785-5440
                          L.L.P.




                                                  KARMANN, an individual; RONALD J.
                                               15 ROACH, an individual; JOSEPH BAYLISS,
                                                  an individual; BAYLISS INNOVATIVE
                                               16 SERVICES, INC., a California corporation;
                                                  ARI J. LAUER, an individual; LAW
                                               17 OFFICES OF ARI J. LAUER; ALAN
                                                  HANSEN; an individual; SEBASTIAN
                                               18 JANO, an individual; STEVE WILDE, an
                                                  individual; RYAN GUIDRY, an individual;
                                               19 CARRIE CARPOFF-BODEN, an individual;
                                                  PATRICK MOORE, an individual; HALO
                                               20 MANAGEMENT SERVICES LLC, a
                                                  Nevada limited liability company;
                                               21 ALVAREZ & MARSAL VALUATION
                                                  SERVICES, LLC, a Delaware limited
                                               22 liability company; BARRY HACKER, an
                                                  individual; MARSHALL & STEVENS, INC.,
                                               23 a Delaware corporation; COHNREZNICK
                                                  CAPITAL MARKETS SECURITIES, LLC, a
                                               24 Maryland limited liability company;
                                                  FALLBROOK CAPITAL SECURITIES
                                               25 CORPORATION, a Florida corporation;
                                                  SCOTT WENTZ, an individual; RAINA
                                               26 YEE, an individual; VISTRA
                                                  INTERNATIONAL EXPANSION (USA)
                                               27 INC., fka RADIUS GGE (USA), INC., fka
                                                  HIGH STREET PARTNERS INC., a
                                               28
                                                                                            1
                                                                 STIPULATION FOR EXTENDING TIME FOR DEFENDANTS TO RESPOND TO FIRST
                                                                                                     AMENDED COMPLAINT AND ORDER
                                           Case 2:19-cv-02544-JAM-DB Document 140 Filed 08/04/21 Page 2 of 5


                                       1 Maryland corporation; RADIUS GGE (USA),
                                         INC., fka HIGH STREET PARTNERS INC.,
                                       2 a Maryland corporation; MONTAGE
                                         SERVICES, INC., a California corporation;
                                       3 HERITAGE BANK OF COMMERCE, a
                                         California corporation; DIANA KERSHAW,
                                       4 an individual; CARSON TRAILER, INC., a
                                         California corporation; DAVID ENDRES, an
                                       5 individual; AHERN RENTALS INC., a
                                         Nevada corporation, AHERN AD, LLC, a
                                       6 Nevada limited liability company; EVAN
                                         AHERN, an individual; THE STRAUSS
                                       7 LAW FIRM, LLC, a South Carolina limited
                                         liability company; PETER STRAUSS, an
                                       8 individual; PANDA BEAR
                                         INTERNATIONAL, LTD., a Hong Kong
                                       9 corporation; PANDA SOLAR SOLUTIONS
                                         LLC, a Nevada limited liability corporation;
                                      10 DC SOLAR INTERNATIONAL, INC., a
                                         Nevis corporation; BAYSHORE SELECT
                                      11 INSURANCE, a Bahamian Corporation;
                                         CHAMPION SELECT INSURANCE, a
Snell & Wilmer




                                      12 Bahamian Corporation; JPLM DYNASTY
             50 West Liberty Street

             Reno, Nevada 89501




                                         TRUST, a Cook Island Trust; BILLIE JEAN
                 law offices




                                      13 TRUST, a Cook Island Trust; SOUTHPAC
                   Suite 510
                    L.L.P.




                                         INTERNATIONAL, INC., a Cook Islands
                                      14 Corporation,
                                      15                         Defendants.
                                      16
                                      17          IT IS HEREBY STIPULATED by and between Plaintiff Solarmore Management
                                      18   Services, Inc. (“Solarmore”) and Defendants Montage Services, Inc., Scott Wentz, Raina
                                      19   Yee, Sebastian Jano, Alvarez & Marsal Valuation Services, LLC, and Carson Trailer, Inc.
                                      20   (hereafter, the “Defendants”) (collectively, the “Parties”), either for themselves or by and
                                      21   through their respective counsel, that:
                                      22          Solarmore filed its First Amended Complaint in this Court on December 18, 2020.
                                      23   The Defendants were personally served or waived service on various dates in January 2021;
                                      24          A number of the Defendants executed waivers of service for the First Amended
                                      25   Complaint, which meant that their responses to Solarmore’s First Amended Complaint were
                                      26   not due until March 22, 2021, at the earliest;
                                      27
                                      28
                                                                                            2
                                                          STIPULATION FOR EXTENDING TIME FOR DEFENDANTS TO RESPOND TO FIRST
                                                                                              AMENDED COMPLAINT AND ORDER
                                           Case 2:19-cv-02544-JAM-DB Document 140 Filed 08/04/21 Page 3 of 5


                                       1         Solarmore had previously agreed with various Defendants that had been personally
                                       2   served to extend the deadlines to respond to Solarmore’s First Amended Complaint for
                                       3   roughly 28 days until late March 2021;
                                       4         In the interest of having Defendants’ various responsive pleadings or motions to
                                       5   dismiss due on the same date, and thus Solarmore’s various oppositions and replies also due
                                       6   on the same date, Solarmore and certain Defendants stipulated to an extension of the
                                       7   deadline for Defendants to respond to the First Amended Complaint until April 22, 2021.
                                       8   See ECF Doc. No. 71;
                                       9         Solarmore and the Defendants further extended the response deadline for the
                                      10   Defendants to May 12, 2021 (see ECF Nos. 82, 93), July 12, 2021 (see ECF No. 100), and
                                      11   August 12, 2021 (see ECF Nos. 120, 128);
Snell & Wilmer




                                      12         Following subsequent discussions between Solarmore and the Defendants, the
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices




                                      13   Parties agreed, and hereby request, that the undersigned Defendants’ deadline to respond to
                   Suite 510
                    L.L.P.




                                      14   Solarmore’s First Amended Complaint shall be extended further to September 13, 2021 and
                                      15   that Solarmore’s deadline to respond to any motion to dismiss be set at 60 days, as it
                                      16   previously was by this Court;
                                      17         Additionally, given the numerous legal issues and causes of action asserted against
                                      18   Defendants, Solarmore and Defendants have agreed to, and hereby request, a modest
                                      19   modification of the page limits for briefing on Defendants’ motions to dismiss as follows:
                                      20   twenty (20) pages for Defendants’ initial motions; twenty (20) pages for Solarmore’s
                                      21   oppositions, and ten (10) pages for Defendants’ replies; and
                                      22         Finally, the Parties have agreed that it is in the best interests of the Parties and this
                                      23   Court that all discovery and the Rule 26(f) conference be stayed until 30 days after either
                                      24   (a) the hearing on Defendants’ motions to dismiss, or (b) the hearing date is taken off the
                                      25   Court’s calendar and the motions are deemed submitted on the papers.
                                      26         This is the fifth request for an extension for all Defendants.
                                      27         THEREFORE, pursuant to L. R. 143 and 144, the Parties hereby stipulate as follows:
                                      28
                                                                                         3
                                                         STIPULATION FOR EXTENDING TIME FOR DEFENDANTS TO RESPOND TO FIRST
                                                                                             AMENDED COMPLAINT AND ORDER
                                           Case 2:19-cv-02544-JAM-DB Document 140 Filed 08/04/21 Page 4 of 5


                                       1          1.     The deadline for the Defendants to answer, object, or otherwise respond to
                                       2   Solarmore Management Services, Inc.’s First Amended Complaint shall be September 13,
                                       3   2021. Defendants’ motion briefs shall be limited to twenty (20) pages;
                                       4          2.     The deadline for Solarmore to file its oppositions to Defendants’ motions to
                                       5   dismiss shall be November 12, 2021. Solarmore’s oppositions shall be limited to twenty
                                       6   (20) pages;
                                       7          3.     The deadline for Defendants to file replies shall be December 3, 2021.
                                       8   Defendants’ replies shall be limited to ten (10) pages; and
                                       9          4.     All discovery and the Rule 26(f) conference between the Parties shall be
                                      10   stayed until 30 days after either (a) the hearing on Defendants’ motions to dismiss, or (b)
                                      11   the hearing date is taken off the calendar and the motions are deemed submitted on the
Snell & Wilmer




                                      12   papers.
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices




                                      13          IT IS SO STIPULATED.
                   Suite 510
                    L.L.P.




                                      14    DATED: August 3, 2021                           SNELL & WILMER L.L.P.
                                      15
                                                                                            By: /s/Nathan G. Kanute
                                      16                                                    Nathan G. Kanute
                                                                                            50 W. Liberty Street, Suite 510
                                      17                                                    Reno, NV 89501
                                      18                                                    Attorneys for Plaintiff
                                      19
                                            DATED: August 3, 2021                           DATED: July 29, 2021
                                      20
                                            DURIE TANGRI LLP                                DILLINGHAM & MURPHY, LLP
                                      21
                                      22    By: /s/Henry Huttinger (with permission)        By: /s/Dennis J. Kelly (with permission)
                                            W. Henry Huttinger                              Dennis J. Kelly, Esq.
                                      23    953 East 3rd Street                             601 Montgomery St, Ste 1900
                                            Los Angeles, CA 90013                           San Francisco CA 94111
                                      24
                                            Attorneys for Alvarez & Marsal Valuation        Attorneys for Montage Services, Inc.,
                                      25    Services, LLC                                   Scott Wentz, and Raina Yee
                                      26
                                      27
                                      28
                                                                                        4
                                                          STIPULATION FOR EXTENDING TIME FOR DEFENDANTS TO RESPOND TO FIRST
                                                                                              AMENDED COMPLAINT AND ORDER
                                           Case 2:19-cv-02544-JAM-DB Document 140 Filed 08/04/21 Page 5 of 5


                                       1                                               DATED: July 29, 2021
                                       2   /s/Sebastian Jano (with permission)         DEMETRIOU, DEL GUERCIO,
                                           Sebastian Jano                              SPRINGER & FRANCIS, LLP
                                       3   DATED: July 29, 2021
                                                                                       By:/s/Jennifer Taggart (with permission)
                                       4                                               Jennifer T. Taggart
                                                                                       915 Wilshire Blvd., Suite 2000
                                       5                                               Los Angeles, CA 90017
                                       6                                               Attorneys for Carson Trailer, Inc.
                                       7
                                       8
                                       9
                                                IT IS SO ORDERED.
                                      10
                                      11
                                           Dated: August 3, 2021                 /s/ John A. Mendez
Snell & Wilmer




                                      12                                         THE HONORABLE JOHN A. MENDEZ
             50 West Liberty Street

             Reno, Nevada 89501




                                                                                 UNITED STATES DISTRICT COURT JUDGE
                 law offices




                                      13
                   Suite 510
                    L.L.P.




                                      14
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                                                                   5
                                                        STIPULATION FOR EXTENDING TIME FOR DEFENDANTS TO RESPOND TO FIRST
                                                                                            AMENDED COMPLAINT AND ORDER
